Title: To George Washington from Jonathan Dayton, 16 December 1796
From: Dayton, Jonathan
To: Washington, George


                        In conformity, to the Appointment made Yesterday The House of Representatives
                            waited on the President this day at two Oclock, and the Speaker thereof delivered the
                            following Address.  Sir, December the 16th 1796
                        
                        The House of Representatives have attended to your communication respecting the
                            state of our Country, with all the sensibility that the contemplation of the subject, and a
                            sense of duty can inspire.
                        We are gratified by the information, that measure calculated to ensure a continuance of the friendship of the Indians, and to
                            maintain the tranquility of the Western frontier, have been adopted; and we indulge the hope
                            that these, by impressing the Indian Tribes with more correct conceptions of the justice, as
                            well as power of the United States, will be attended with success.
                        While we notice, with satisfaction, the steps that You have taken in pursuance
                            of the late Treaties with several foreign Nations, the liberation of our Citizens, who were
                            prisoners at Algiers, is a subject of peculiar felicitation. We shall cheerfully cooperate
                            in any further measures that shall appear, on consideration, to be requisite.
                        We have ever concurred with you in the most sincere and uniform disposition to
                            preserve our neutral relations inviolate; and it is, of course, with anxiety and deep regret
                            we hear, that any interruption of our harmony with the French Republic has occurred, for we
                            feel with You and with our Constituents, the cordial and unabated wish to maintain a
                            perfectly friendly understanding with that Nation. Your endeavours to fulfil that wish, and
                            by all honorable means to preserve peace, and to restore that harmony and affection which
                            have heretofore so happily subsisted between the French Republic and the United States,
                            cannot fail, therefore, to interest our attention. And while we participate in the full
                            reliance You have expressed on the patriotism, self-respect and fortitude of our Countrymen,
                            we cherish the pleasing hope, that a mutual spirit of justice and moderation will ensure the
                            success of Your perseverance.
                        The various subjects of Your communication will, respectively, meet with the
                            attention that is due to their importance.
                        When we advert to the internal situation of the United States, we deem it
                            equally natural and becoming to compare the present period with that immediately antecedent
                            to the operation of the Government, and to contrast it with the calamities in which the
                            state of War still involves several of the European Nations, as the reflections deduced from
                            both tend to justify, as well as to excite, a warmer admiration of our free consitution, and
                            to exalt our minds to a more fervent and grateful sense of piety towards Almighty God for
                            the beneficence of his providence, by which its administration has been hitherto so
                            remarkably distinguished.
                        And while we entertain a grateful conviction that Your wise, firm and patriotic
                            Administration has been signally conducive to the success of the present form of Government,
                            we cannot for bear to express the deep sensations of regret with which we contemplate Your
                            intended retirement from Office.
                        As no other suitable occasion may occur, we cannot suffer the present to pass
                            without attempting to disclose some of the emotions which it cannot fail to awaken.
                        The gratitude and Admiration of Your Countrymen are still drawn to the
                            recollection of those resplendent virtues and talents which were so eminently instrumental
                            to the atchievement of the revolution, and of which that glorious event will ever be the
                            memorial. Your obedience to the voice of duty and Your Country, when you quitted
                            reluctantly, a second time, the retreat You had chosen, and first accepted the Presidency,
                            afforded a new proof of the devotedness of Your zeal in its service, and an earnest of the
                            partiotism and success which have characterized Your administration. As the grateful
                            confidence of the Citizens in the virtues of their chief Magistrate, has essentially
                            contributed to that success, we persuade ourselves that the millions whom we represent,
                            participate with us in the anxious solicitude of the present occasion.
                        Yet we cannot be unmindful that Your moderation and magnanimity, twice displayed by
                            retiring from your exalted stations, afford examples no less rare and instructive to
                            mankind, than valuable to a Republic.
                        Although we are sensible that this event, of itself, completes the lustre of a
                            character already conspicously unrivalled by the coincidence of virtue, talents, success and
                            public estimation; Yet we conceive we owe it to You, Sir, and still more emphatically to
                            ourselves and to our nation, (of the language of whose hearts we presume to think ourselves,
                            at this moment, the faithful interpreters) to express the sentiments with which it is
                            contemplated.
                        The spectacle of a free and enlightened nation offering by its Representatives
                            the tribute of unfeigned approbation to its first Citizen, however novel and interesting it
                            may be, derives all its lustre (a lustre which accident or enthusiasm could not bestow, and
                            which adulation would tarnish) from the transcendant merit of which it is the voluntary
                            testimony.
                        May You long enjoy that liberty which is so dear to You, and to which Your name
                            will ever be so dear: May Your own Virtues and a Nation’s prayers obtain the happiest
                            Sunshine for the decline of Your days, and the choicest of future blessings. For our
                            Country’s sake; for the sake of republican liberty, it is our earnest wish that Your example
                            may be the guide of Your successors; and thus, after being the ornament and safe-guard of
                            the present age, become the partimony of our descendants.
                        
                            Signed by order, and in behalf of the House,
                            Jonathan Dayton Speaker.
                            
                            (Attest) John Beckley—Clerk.
                            
                        
                    